Order entered December 29, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-01355-CV

   MORRISON FAMILY TRUST, KEN MORRISON, TRUSTEE, INDIVIDUALLY,
   STONECOAT OF TEXAS, LLC, STONECOAT, LP AND STONECOAT GP, LLC,
                              Appellants

                                                V.

                               PHILIPPE MERGAUX, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-00790

                                            ORDER
       The reporter’s record in this case is overdue. By postcard dated December 15, 2016, we

notified the court reporter for the 116th Judicial District Court that the reporter’s record was

overdue. We directed the court reporter to file the reporter’s record within thirty days.

       By letter dated December 16, 2016, Court Reporter Renee Carroll responded to our late

record notice and informed the Court that appellant had not requested the record or made

payment arrangements for the reporter’s record. On December 20, 2016, appellant filed a notice

of request for reporter’s record and agreement to pay costs. Attached to the notice are copies of

a November 21, 2016 request for preparation of the reporter’s record and a December 20, 2016
second request for preparation of the reporter’s record. Accordingly, we ORDER Renee Carroll

to file the reporter’s record in this case within TWENTY DAYS of the date of this order

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Renee

Carroll, Official Court Reporter for the 116th Judicial District Court.


                                                      /s/     ELIZABETH LANG-MIERS
                                                              JUSTICE